 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DEBBIE TUCK,                                       Case No.: 3:19-cv-0671-GPC-NLS
12                                     Plaintiff,
                                                        ORDER DIRECTING U.S.
13   v.                                                 MARSHAL TO EFFECT SERVICE
                                                        UPON DEFENDANTS PURSUANT
14   AMERICAN ACCOUNTS &
                                                        TO 28 U.S.C. § 1915(d) AND Fed. R.
     ADVISORS INC.
15                                                      Civ. P. 4(c)(3)
     a foreign corporation, identity unknown,
16   EQUIFAX, INC.
     a national credit reporting agency
17
     DOES 1 thru 10, inclusively,
18                                  Defendants.
19
20         Plaintiff, proceeding pro se, filed a complaint against American Accounts &
21   Advisors Inc. (“AAA”) for violations of the Telephone Consumer Protection Act, 47
22   U.S.C. § 227 et seq. (“TCPA”), the Fair Debt Collections Practices Act, 15 U.S.C. § 1692
23   et seq. (“FDCPA”), and the California Rosenthal Fair Debt Collections Practices Act,
24   Cal. Civ. Code § 1785 et seq. (ECF No. 1.) She additionally included claims against
25   both AAA and Equifax, Inc. (“Equifax”) for violations of the Fair Credit Reporting Act,
26   15 U.S.C. § 1681 et seq. (“FCRA”), and California’s Consumer Credit Reporting
27
28

                                                    1
                                                                             3:19-cv-0671-GPC-NLS
 1   Agencies Act, Cal. Civ. Code § 1788 et seq. (Id.) She also filed a motion for leave to
 2   proceed in forma pauperis. (ECF No. 2.)
 3         On June 28, 2019, the Court granted Plaintiff’s motion for leave to proceed in
 4   forma pauperis and conducted a sua sponte review of the Complaint concluding the
 5   Complaint had sufficiently stated a claim. (ECF No. 3.) Accordingly, the Court
 6   DIRECTS the Clerk of Court to issue a summons as to Plaintiff’s Complaint, (ECF No.
 7   1), and to forward it to Plaintiff along with a blank U.S. Marshal Form 285 for
 8   Defendants. In addition, the Clerk will provide Plaintiff with a certified copy of this
 9   Order, a certified copy of his Complaint, and the summons so that he may serve
10   Defendants. Upon receipt of this “IFP Package,” Plaintiff must complete the Form 285 as
11   completely and accurately as possible and return it to the United States Marshal
12   according to the instructions the Clerk provides in the letter accompanying his IFP
13   package. The U.S. Marshal is ORDERED to serve a copy of the Complaint and
14   summons upon Defendants as directed by Plaintiff on the USM Form 285 provided to
15   him. All costs of that service will be advanced by the United States. See 28 U.S.C. §
16   1915(d); Fed. R. Civ. P. 4(c)(3).
17         IT IS SO ORDERED.
18   Dated: August 29, 2019
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                3:19-cv-0671-GPC-NLS
